DETAILED ACTION

1. 	This office action is in response to applicant’s communication filed on 11/24/2020 in response to PTO Office Action mailed on 09/09/2020
2.	In response to the last Office Action, claims 1, 7, 8, 15 and 20 have been amended. No claims are added or canceled. Claims 1-9 and 15-24 are pending.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Ledesma on 03/03/2021.
The application has been amended as follows: 


In the claims:

1.	(Currently Amended)  One or more storage media storing instructions which, when executed by the one or more processors, cause:
receiving a plurality of field names, wherein the plurality of field names correspond to names of fields in a database system, wherein each field name in the plurality of field names is associated with a data type, wherein the plurality of field names 
causing a set of template names to be displayed on the screen of the client device;
wherein each template name in the set of template names (1) corresponds to a different template in a plurality of templates and (2) contains a set of text that is different relative to the set of text in each other template of the plurality of templates;
in response to receiving first input that is separate from the plurality of field names, causing a text string to be displayed on a screen of a client device that is remote relative to the database system;
identifying a portion of the text string;
automatically determining that the portion is of the first data type;
based on automatically determining that the portion is of the first data type, filtering the plurality of field names by selecting, from among the plurality of field names, a first subset of the plurality of field names that are of the first data type, wherein field names in the plurality of field names that are of a data type that is different than the first subset are not selected;
causing to be presented, on the screen of the client device, a plurality of options, each corresponding to a different field name in the first subset and including at least a portion of the different field name in the first subset;
in response to receiving second input that selects a particular option of the plurality of options, causing the portion to be transmitted over a computer network and stored in a particular field of a particular record of the database system, wherein the particular field corresponds to the particular option.


3.	(Currently Amended)  The one or more storage media of Claim 1, wherein:
the portion is a first portion;
the instructions, when executed by the one or more processors, further cause identifying, adjacent to the first portion, a second portion of the text string;
the second portion is different than the first portion;
selecting the first subset is also based on the second portion.

4.	(Canceled)

15.	(Currently Amended)  One or more storage media storing instructions which, when executed by the one or more processors, cause:
receiving, from a document server system, at a client device, a plurality of field names, wherein the plurality of field names corresponds to names of fields in a database system that is remote relative to the client device;
causing a set of template names to be displayed on the screen of the client device;
wherein each template name in the set of template names (1) corresponds to a different template in a plurality of templates and (2) contains a set of text that is different relative to the set of text in each other template of the plurality of templates;
causing to be displayed, at the client device, a document for entering data;
based on first user input, updating the document to include text data that is based on the first user input;

in response to receiving the second user input, causing an options interface to be displayed that includes a plurality of options, each corresponding to a field name in the plurality of field names and including the field name;
receiving third user input that selects a particular option of the plurality of options, wherein the particular option corresponds to a particular field name;
in response to receiving the third user input, sending, from the client device, to the document server system, the portion of the text data and the particular field name;
wherein the document server system automatically updates the database system to store the portion of the text data in a particular field, that corresponds to the particular field name, of a particular record in the database system.

a second field name in the plurality of field names is associated with a second data type that is different than the first data type.


20.	(Currently Amended)  A method comprising:
receiving a plurality of field names, wherein the plurality of field names correspond to names of fields in a database system, wherein each field name in the plurality of field names is associated with a data type, wherein the plurality of field names include a first field name of a first data type and a second field name of a second data type that is different than the first data type;
causing a set of template names to be displayed on the screen of the client device;
wherein each template name in the set of template names (1) corresponds to a different template in a plurality of templates and (2) contains a set of text that is different relative to the set of text in each other template of the plurality of templates;
in response to receiving first input that is separate from the plurality of field names, causing a text string to be displayed on a screen of a client device that is remote relative to the database system;
identifying a portion of the text string;
automatically determining that the portion is of the first data type;
wherein the portion is a first portion;
identifying, adjacent to the first portion, a second portion of the text string, wherein the second portion is different than the first portion;
based on the second portion and automatically determining that the portion is of the first data type, filtering the plurality of field names by selecting, from among the plurality of field names, a first subset of the plurality of field names that are of the first data type, wherein field names in a second subset of the plurality of field names of the second data type are not selected;
causing to be presented, on the screen of the client device, a plurality of options, each corresponding to a different field name in the first subset and including at least a portion of the different field name in the first subset;
in response to receiving second input that selects a particular option of the plurality of options, causing the portion to be transmitted over a computer network and stored in a particular field of a particular record of the database system, wherein the particular field corresponds to the particular option;


22-23.	(Canceled)

24.	(Currently Amended) The method of Claim [[1]] 20, wherein receiving, identifying, and determining are performed by a word processor executing on the client device.


Reason for Allowance

4.	 The following is an examiner’s statement of reasons for allowance: The closest Prior art fail to anticipate or render obvious the amended features in the independent claims 1, 15 and 20. The recited features in independent claims 1, 15 and 20 are novel and non-obvious over closest prior art. The dependent claims 2-9, 16-19, 21-24 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “ Comments on Statement of Reason for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
            /YUK TING CHOI/Primary Examiner, Art Unit 2153